            ..          Case 1:16-cr-00521-JSR Document
                                                        4
                                                         131 Filed
                                                                       •
                                                                   02/27/19 Page 1 of 1
                                                                                                                                    ~


                                                                                                                                        •
                                                                                                                                            •
...
.:.
      ...                      '&·                         "                ~
                                                                                     ...
                                                                                      '1
                                                                                                                        ~




                                          Law Offices of Donald Yannella, P.C.
                                                      Member of NY & NJ Bars
                                                        Tel: (212) 226-2883
                                                        Fax: (646) 430-8379
                                               Email:   nynjcrimlawyer@gm~il.com

                                                                     f
             70 Grand Avenue, Suite 100                                                           233 Broadway, Suite 2370
             River Edge, NJ 07661                                                                     New York, NY 10279
                                                                                                      (Preferred mailing address)


                                                                                    February 26, 2019
             Hon. Jed S. Rakoff                                             ,,                  - -· -                      ·l
             Daniel P. Moynihan United States Courthouse                        '     · ·''- ~,lJNY
             500 Pearl Street                                               I I )( }Cl Jtv1ENT                               !
             New York, NY 10007                                            ,f ~. :·cTRo~nCALLI                 flL.ED        /
                                                                           I               "·              I        ~
                                                                                           : ~lLED::;r\~\ ~
                        Re:    United States v. Andy Gyamfi
                               16 Cr. 521 (CM)

                 Dear Judge Rakoff:

                     Karloff Commissionong and I are counsel for Andy Gyamfi, and we respectfully request
             that Your Honor accept this letter motion which is intended to preserve Mr. GyamWs appellate
             rights with respect to whether Hobbs Act robbery, as charged in Count Two, qualifies as a crime
             of violence under the force clause in 18 U.S.C. § 924(c)(3)(A).

                         Mr. Gyamfi moves to dismiss Counts Three and Four, respectively charging violations of
                 18 U.S.C. §§ 924(c) and G). We acknowledge that controlling law in the Second Circuit
                 prevents Your Honor from granting the motion. United States v. Hill, 890 F .3d 51, 60 (2d Cir.
                 2018) (holding that Hobbs Act robbery categorically constitutes a predicate crime of violence for
                 a § 9240) conviction because it has as an element the use, attempted use, or threatened use of
                 physical force against the person or property of another). After the amended opinion in Hill was
                 issued on May 9, 2018, Hill's applications for rehearing and rehearing en bane were denied by
                 the United States Court of Appeals, Second Circuit. Hill now has a petition for writ of certiorari
                 pending before the United States Supreme Court. A copy of that petition is attached, and Mr.
                 Gyamfi joins in all the arguments therein, including that United States Court of Appeals, Second
                 Circuit, was wrong on the merits of this issue.

                                                              Sincerely,

                                                              Isl

                                                              Donald J. Yannella, Esq.
                                                              Karloff Commissionong, Esq.
